Citation Nr: 1409466	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-33 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an initial, separate, compensable evaluation for erectile dysfunction as distinct from service-connected diabetes mellitus.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for partial removal of the colon, as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The issue of entitlement to service connection for Barrett's Esophagus with carcinoma in situ has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Appellant's Brief submitted to the Board in February 2014.  This matter is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for partial removal of the colon, as secondary to service-connected diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran suffers from a deformity of his penis.

2. The Veteran's tinnitus is etiologically related to noise exposure during active service.


CONCLUSIONS OF LAW

1. A separate, 20 percent rating for erectile dysfunction is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115b, Diagnostic Code 7522.

2. The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim. 

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  The Veteran was provided a VCAA letter in August 2009, his service treatment records and identified post-service treatment records have been obtained, and he has been afforded appropriate VA examinations.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with his claims given the fully favorable nature of the Board's decision.  

II. Initial, Separate, Compensable Rating for Erectile Dysfunction

Evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

The Veteran was granted service connection for erectile dysfunction as secondary to his diabetes mellitus in the February 2010 decision on appeal.  However, the RO determined that the Veteran was not warranted a compensable rating under the applicable rating criteria found in 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7522.  That code provides a 20 percent rating for "[p]enis, deformity, with loss of erectile power."  The RO concluded that the Veteran had not shown that he suffered from a deformity of the penis and associated his non-compensable erectile dysfunction with his diabetes for rating purposes.  

The Veteran submitted a statement from his private physician in August 2010.  The statement indicates that the Veteran suffers from "a significant curvature of his penis secondary to Peyronie's disease."  The physician stated that the curvature was so severe that even if the Veteran could obtain an erection, "trying to force the penis back to normal results in such severe pain that intercourse is nearly impossible if not totally impossible."  The physician concluded by stating the Veteran is totally impotent because of the Peyronie's disease.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that a separate, 20 percent rating is warranted for the Veteran's service-connected erectile dysfunction under DC 7522 as he has demonstrated a penis deformity.  This is the highest rating available under DC 7522.  Moreover, there is no indication that referral for consideration of an extraschedular rating is warranted as the Veteran's symptoms of a curvature of the penis and impotence are specifically contemplated by DC 7522.  See 38 C.F.R. § 3.321(b).  He has not complained of any other associated symptoms, nor are any other symptoms shown by the medical evidence of record.

III. Service Connection

Service connection will be granted if it is shown that the veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2013).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

The Veteran has maintained that he began experiencing ringing in his ears in service while stationed in Vietnam.  Specifically, he stated he experienced close-range gunfire, mortars, and rockets during the Tet Offensive.  Review of his service treatment records does not show any documented complaints of tinnitus in service.  

The Board notes that the Veteran is competent to report when he first experienced symptoms of tinnitus and that they have continued since service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds that based on his assertion that he experienced symptoms of tinnitus since service, the Veteran is credible in this regard.

The Veteran was service connected for hearing loss in March 1970, so roughly a year following discharge.  Review of the STRs shows he experienced a threshold shift in his hearing from entrance to separation.  

The Veteran underwent a VA audiological examination for his tinnitus in November 2009.  There, the examiner opined that the tinnitus was not at least likely as not due to military noise exposure.  The rationale given was that there were no complaints of tinnitus documented in the Veteran's STRs and he reported an extensive history of occupational noise exposure as a civilian.  An addendum opinion was submitted in April 2010, stating that the Veteran's tinnitus was not at least likely as not related to his service-connected hearing loss.  Again, the examiner cited to the STRs and the extensive occupational noise exposure.   

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board declines to accept the VA examiner's opinions regarding the etiology of the Veteran's tinnitus, as he did not adequately account for the Veteran's lay statements of onset in service and continuity of symptomatology.

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Veteran is competent to identify tinnitus and his statements of such have been found credible, as they have been consistent.

In sum, the Board has conceded the Veteran's exposure to hazardous noise while in active service and further notes that the Veteran is service-connected for hearing loss.  The Veteran has competently reported that he has experienced tinnitus since active service and that he has continued to experience such since his separation from active service, and these statements have been found credible by the Board. 

Accordingly, the Board finds that the evidence for and against the claim is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  

Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.


ORDER

Entitlement to a separate, 20 percent evaluation for erectile dysfunction is granted.

Entitlement to service connection for tinnitus is granted.  


REMAND

Unfortunately, the Veteran's remaining claim of entitlement to service connection for partial removal of his colon, as secondary to service-connected diabetes mellitus, must be remanded for further development.  To date, there has been no VA examination regarding this condition.

The duty to assist requires VA to provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4)(1); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Court has clarified that the third element of McLendon establishes a "low threshold" and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.

Here, the RO consistently denied the Veteran's claim as it did not find any records indicating the Veteran had part of his colon removed.  However, a May 2005 record from Roswell Park Cancer Institute lists "colon resection for acute diverticulitis in June 2004" in the Veteran's past medical history.  As the record is absent any medical evidence regarding the possible relationship between his service-connected diabetes, diagnosed in 1997, and his eventual colon resection, the Board is remanding this claim to acquire a medical opinion.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran a VA compensation examination regarding his colon condition.  The claims file and a copy of this Remand must be made available to the examiner for review.  

The examiner is asked to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran's documented colon resection was due to, or the result of, his diabetes mellitus.  

In the alternative, if the examiner finds that a colon condition was not caused by the Veteran's diabetes mellitus, he/she should provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the colon condition was aggravated (i.e., chronically worsened) by the diabetes mellitus.  

A rationale should be provided for any opinion or conclusion expressed.  If the VA examiner is unable to provide the requested opinion with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated.  The VA examiner should in such case explain why it would be speculative to respond.

2. Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3. Finally, readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


